DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered but they are moot as they do not apply to any of the art as cited below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 24 and 39-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butcher (US Pub # 2014/0158147).
In regards to claims 1 and 39, Butcher teaches a mask configured to provide protection to a subject undergoing eyelash extension, the mask comprising:

a lower eyelid cover (206G) configured to cover a lower eyelid of the subject, the lower eyelid cover comprising an upper edge and an opposing lower edge, the upper edge being complementary in shape to the bottom edge of the upper eyelid cover (see Figure 2G);
wherein the upper and lower eyelid covers are configured to be connected to one another to form a gap between the upper edge of the lower eyelid cover and the bottom edge of the upper eyelid cover (Figure 2G at 204G/208G), the gap being configured to expose at least one eyelash of the subject without exposing a corresponding eye of the subject (Paragraph 0071 which forms a shape of a lash line of the subject).
Regarding claims 24 and 41, Butcher teaches the mask is configured to follow a contour of a face of the subject (Paragraph 0026 where viewing the dimensions of the face by another person is scanning its three dimensional space).
Regarding claim 40, Butcher teaches the upper and lower eyelid covers are configured to be connected to one another at a corner of the corresponding eye (Paragraph 0072).

Claims 1, 3, 7-8, 11-12, 28, 34-35 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo et al. (US Pat # 9,179,723).
In regards to claim 1, Yoo et al. teaches a mask configured to provide protection to a subject undergoing eyelash extension, the mask comprising:
an upper eyelid cover (Figure 6 at 50, top) configured to cover an upper eyelid of the subject, the upper eyelid cover comprising a top edge and an opposing bottom edge; and

wherein the upper and lower eyelid covers are configured to be connected to one another (via Figure 12b at 70) to form a gap between the upper edge of the lower eyelid cover and the bottom edge of the upper eyelid cover, the gap being configured to expose at least one eyelash of the subject without exposing a corresponding eye of the subject (see Figure 6).
	Regarding claims 3 and 12, Yoo et al. teaches the upper and lower eyelid covers adhere to the user (Col 4, Lines 49-50).
Regarding claims 7-8 and 11, Yoo et al. teaches the upper eyelid cover is configured to adhere to the upper eyelid of the subject, and the upper eyelid cover includes a fastening connection configured to couple the upper eyelid cover to the head of the subject (Col 4, Lines 49-50 and Col 8, Lines 29-36, where a portion of the cover adheres to the lid, and excess size of the cover results in adhering to the head adjacent the eyelid, which is releasably connected via the adhesive).

In regards to claim 28, Yoo et al. teaches a method of protecting an eye or stabilizing an eyelid of a subject undergoing a cosmetic application such as eyelash extension with a mask including 
an upper eyelid cover (Figure 6 at 50, top) configured to cover an upper eyelid of the subject, the upper eyelid cover comprising a top edge and an opposing bottom edge, and 
a lower eyelid cover (Figure 6 at 50, bottom) configured to cover a lower eyelid of the subject, the lower eyelid cover comprising an upper edge and an opposing lower edge, the upper edge being complimentary in shape to the bottom edge of the upper eyelid cover, the upper and lower eyelid covers being configured to be connected to one another (via Figure 12b at 70) to form a gap between 
aligning the mask to the subject; and adhering the mask to the face of the subject, with the gap exposing at least one eyelash of the subject without exposing a corresponding eye of the subject (see Figure 6). 
Regarding claims 34-35, Yoo et al. teaches the upper and lower eyelid covers adhere to the user (Col 4, Lines 49-50).
Regarding claim 38, Yoo et al. teaches the mask is configured to follow a contour of a face of the subject (where viewing the dimensions of the face by another person is scanning its three dimensional space).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15, 18 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. as applied to claims 12 and 28 above, in view of Liu (US Pub # 2007/0006748).
In regards to claims 13-15, 18 and 37, Yoo et al. teaches an upper and lower eyelid cover to fasten to a user’s head as an anchor; but does not teach a second upper eyelid cover configured to cover a second upper eyelid of the subject and a second lower eyelid cover configured to cover a second lower eyelid of the subject, wherein each of the second upper and lower eyelid covers is configured to adhere to the skin of the subject, the second upper and lower eyelid covers are configured to be connected to 
However, Liu teaches a cosmetic application aid (6) to be selectively fastened to an anchor (Figure 3 at user’s head) and a set of anchoring frames (15) configured to rest on the ears and nose of the subject (see Figure 3) where the anchoring frames couple application aids for respective eyes. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Yoo et al. to provide the frame for application on each eye, as taught by Liu, in order to aid the easier in achieving visual symmetry.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. as applied to claim 28 above.
Regarding claim 33, Yoo et al. teaches the mask is chosen and applied to the user, but does not expressly teach the step of choosing from among at least two sizes. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Yoo et al. applying a mask to the user, to include the step of selecting the appropriate size from at least two available sizes, as a matter of user preference for providing an optimal fit.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772          

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772